DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 8 paragraphs 3-5, filed 06/11/2021, with respect to claim 10 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(d) of 03/29/2021 has been withdrawn. 
Applicant's remaining arguments filed 06/11/2021 have been fully considered but they are not persuasive.
Applicant first argues that Leyden does not disclose a first sequence and a second sequence which are transmitted mutually reversely. The Examiner respectfully disagrees. Leyden explicitly discloses printing adjacent build layers in opposing directions (Figs. 10a and 10b). It is the examiners position that the build layer (sequence) of adjacent layers will be transmitted mutually reversely in order to accomplish the reversed build path disclosed by Leyden.
Applicant further argues that transmitting the first sequence and the second sequence in the mutually reversely order reduces the complexity of data processing and storage (pg 10 para 1). However, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 
Applicant’s remaining arguments are in reference to newly added claim limitations and are addressed in the rejection, below.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) over Leyden (US20010003004 – previously of record).

In reference to claim 1:
Leyden discloses a three-dimensional (3D) printing method (abstract), comprising:
performing layering processing on a to-be-printed object to obtain a plurality of sliced layers (para 0180); 
generating layer-print data according to the plurality of the sliced layers (para 0180), wherein: 
the layer-print data includes a first sequence and a second sequence (paras 0153, 0180; Figs. 23a-23h), 

a path formed by the layer-print data in the second sequence is a second print path (paras 0153; Figs. 10a and 10b), and 
when transmitted, the layer-print data includes the first sequence and the second sequence that are mutually reversely transmitted (paras 0153 and 0182; Figs. 10a and 10b); 
and
step S101, printing, according to a first print path, an Nth sliced layer of a to-be-printed object, wherein N is a positive integer greater than or equal to 1 (para 0153; Figs. 10a and 10b);
step S102, printing, according to a second print path, an (N+1)th sliced layer of the to-be-printed object, wherein the second print path is a reverse path of the first print path (para 0153; Figs. 10a and 10b); and
step S103, repeatedly performing the step 101 and the step 102, till printing is completed (para 0153; Figs. 10a and 10b).
The limitation “and when a size of the (N+1)th sliced layer is different from a size of size of the Nth sliced layer, an end position of the second print path and a start position of the first print path does not coincide with each other” is a conditional limitation and the method is met by a showing when the condition is not met the claim is still unpatentable. See Ex Parte Schulhauser, No. 2013-007847 (P.T.A.B. April 29, 2016). As applied to the instant application, in the event the (N+1)th sliced layer is the same size as the Nth sliced layer the end position of the second print path and a start position of the first print path may coincide with each other. However, even in the event it the claims amended to require this limitation, it appears the changing start and end points based on layer size is further disclosed by Leyden (Fig. 23c numerals 128’ and 130’).

In reference to claim 4:
In addition to the discussion of claim 3, above, Leyden further discloses wherein the first sequence and the second sequence are reversed to each other (para 0153; Figs. 10a and 10b).

In reference to claim 6:
In addition to the discussion of claim 3, above, Leyden further discloses wherein when stored, the layer-print data includes the first sequence and the second sequence that are mutually reversely stored (para 0153; Figs. 10a and 10b).

In reference to claim 7:
In addition to the discussion of claim 1, above, Leyden further discloses wherein before printing the (N+1)th sliced layer of the to-be-printed object according to the second print path, the method further comprises:
determining an end position of the first print path; and
setting the end position of the first print path as a start position of the second print path (para 0153; Figs. 10a and 10b).

In reference to claim 8:
In addition to the discussion of claim 7, above, Leyden further discloses wherein determining the end position of the first print path comprises:
obtaining a length D of the Nth sliced layer in a secondary scanning direction;
obtaining a single-time moving distance d of the printhead in the secondary scanning direction, the single-time moving distance d being a moving distance of the printhead in the secondary scanning direction after the printhead completes printing in a primary scanning direction on the Nth sliced layer;

determining, according to the number n of the moves, the end position of the first print path (paras 0109, 0153; Figs. 10a and 10b).

In reference to claim 9:
In addition to the discussion of claim 8, above, Leyden further discloses wherein determining the end position of the first print path according to the number n of the moves comprises:
if the number n of the moves is an odd number, determining that the end position of the first print path is located on a same side of the start position of the first print path; and
if the number n of the moves is an even number, determining that the end position of the first print path is located on a different side of the start position of the first print path (para 0153; Figs. 10a and 10b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hopkins (US20110070394)
Mark (US20160311165
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742